Citation Nr: 0700620	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.  

2.  Entitlement to service connection for a cervical spine 
condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).   

Procedural history

The veteran served on active duty from February 1976 until 
June 1979.  

In October 2002, the veteran submitted a claim of entitlement 
to service connection for disabilities of the lumbar spine 
and the cervical spine.  The May 2003 rating decision denied 
the veteran's claims.  The veteran initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) as to these issues 
in April 2004.

In January 2005 the veteran presented sworn testimony during 
a personal hearing in Washington, D.C. which was chaired by 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  

This matter was previously before the Board in July 2005.  At 
that time, the claims were remanded to the RO via the VA 
Appeals Management Center (AMC) for additional development.  
That development has been completed.  In August 2006, the AMC 
issued a Supplemental Statement of the Case which continued 
to deny the veteran's claims.  The claims folder has been 
returned to the Board for further appellate action.  



Issues not on appeal  

In the May 2003 rating decision which forms the basis for 
this appeal, the RO also granted service connection for 
hearing loss and tinnitus.  The veteran has not expressed 
disagreement with that portion of the RO's decision.

In June 2003, the veteran filed a claim of entitlement to 
service connection for depression, as well as a request to 
reopen his previously denied claim of entitlement to service 
connection of a left ankle disability.  In September 2003, 
the veteran filed a claim of entitlement to an increased 
rating of his service-connected residuals of a fracture to 
his right little finger.  In a December 2003 rating decision, 
the RO denied each of the veteran's claims.  In January 2004, 
the veteran filed a notice of disagreement as to the 
increased rating claim only.  In October 2004, prior to 
certification to the Board, the veteran submitted a written 
request to withdraw his appeal as to his claim of entitlement 
to an increased disability rating for his service-connected 
right little finger disability.  See 38 C.F.R. § 20.204 
(2006).  None of those issues is currently in appellate 
status.  


FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that the veteran's disabilities of the 
cervical and lumbar spine are related to any event in his 
military service.  


CONCLUSION OF LAW

Lumbar and cervical spine disabilities were not incurred in 
or aggravated by military service.   38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection of 
disabilities of his lumbar and cervical spine.  Essentially, 
he contends that the strain of carrying heavy equipment and 
an in-service fall caused him to develop the claimed spinal 
disabilities.  For the sake of economy, because the two 
issues on appeal involve the application of identical law to 
virtually identical facts, the Board will discuss them 
together.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to each issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, as directed in the Board's July 2005 Remand, the 
RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated September 15, 
2005.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that if he wished VA to 
obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
letter advised the veteran that "if there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  These requests comply with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that 
the veteran was informed that she could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The Board acknowledges that the veteran's claims were 
initially adjudicated by the May 2003 rating decision, that 
is to say, prior to the veteran's receipt of full and 
adequate VCAA notice relative to these claims.  However, 
since the veteran's receipt of full and adequate VCAA notice 
in the September 2005 letter, the claims were readjudicated 
in the August 2006 Supplemental Statement of the Case (SSOC).   
Therefore, timing aside, the veteran has received 
adjudication by the AOJ after receipt of notice and there has 
been no prejudice to the veteran.  See, e.g., Prickett v. 
Nicholson, 20 Vet.App. 370, 376 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to reopen a 
previously denied claim of entitlement to service connection.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

The veteran's the veteran's claims have been denied based on 
a lack evidence as to elements (2) and (3), current existence 
of a disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records, 
Social Security Administration Disability determination 
records and the veteran's testimony.   In addition, in March 
2006, as directed in the Board's July 2005 remand, the matter 
was referred for a VA medical opinion.  That opinion will be 
discussed in greater detail below. 

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  In January 2005, he presented personal 
testimony before the undersigned Veterans Law Judge at a 
personal hearing in Washington, DC.    

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110,  1131 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).



Analysis

The veteran is seeking entitlement to service connection for 
disabilities of his lumbar and cervical spine.  Essentially, 
he contends that the conditions of his service required him 
to carry heavy equipment, and that he suffered a fall which 
carrying such equipment.  He further contends that his 
current disabilities of the lumbar and cervical spine were 
incurred as a result of these in-service injuries.  

For the reasons and bases set out below, the Board has 
determined that the competent and probative medical evidence 
of record is against a finding that the veteran's current 
disabilities are related to his military service.  

In the interest of clarity, a Hickson analysis will be 
employed.   

With respect to element (1), current disability, Social 
Security Administration (SSA) records indicate that the 
veteran has been granted disability in part based upon 
diagnoses of degenerative disc disease of the lumbar spine 
with spinal stenosis; and a herniated disc in the cervical 
spine, status post spinal fusion.  Element (1) has therefore 
been met.  

Moving to element (2), in-service incurrence of disease or 
injury, at the veteran's January 2005 hearing he testified 
that the onset of his lumbar and cervical spine disabilities 
occurred in service during a fall which caused a radio pack 
to strike him in the back.  See the hearing transcript, pages 
6-8.  A review of the veteran's service medical records 
indicate that the veteran reported having pain after being 
struck in the back with a radio in December 1976.  Moreover, 
the veteran's service medical records reflect reports of low 
back pain in June 1978.  Accordingly, element (2) has also 
been met.  

The Board observes in passing that the presumptive provisions 
contained in 38 C.F.R. § 3.309(a) have not been met in this 
case, as, there is no evidence of degenerative disc disease 
of the lumbar or cervical spine at separation service or for 
many years thereafter.  According to the veteran's SSA 
records, degenerative disc disease of the lumbar or cervical 
spine had its onset in 1999, two decades after service and 
long after the expiration of the one year presumptive period.   

Turning to element (3), medical nexus, the evidence of record 
contains two medical opinions.  

The veteran has submitted the March 2005 letter of S.M., M.D.  
In the letter, Dr. M. indicates that stress on the veteran's 
back from carrying a radio during service "could have 
contributed" to the veteran's lumbar and cervical spine 
disabilities.  

Also of record is the March 2006 VA medical opinion, which as 
noted elsewhere in this decision is the product of the 
Board's July 2005 remand.  In that opinion, the reviewing 
physician noted that although the veteran had in-service 
reports of back pain, those resolved without further 
complaints as of the time of the veteran's separation from 
service.  The examiner concluded, based on the medical 
record, that the veteran's current back disabilities had 
their onset in or around 2000 and further are not related to 
any event in service.    

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case the Board places greater weight of probative 
value on the March 2006 VA opinion than it does on the March 
2005 letter opinion of Dr. M.  

The Board places less weight of probative value on the March 
2005 opinion of Dr. M., the veteran's treating physician.  
Both the Federal Circuit and Court have specifically rejected 
the "treating physician rule."  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001); see also Guerrieri, supra.   
Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005); Guerrieri at 470-71.    

In this case, the opinion of Dr. M. is unclear as to whether 
or not Dr. M. reviewed the veteran's medical records.  
Significantly, the opinion does not contain reasons and bases 
supporting the conclusion that a relationship between the 
veteran's current disability and service may exist.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
In particular, the decades-long gap between service and the 
onset of reported back and neck complaints was not discussed.  

Additionally, the opinion is speculative, concluding only 
that a relationship between the veteran's service and current 
complaints "could" have existed.  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.].  
Accordingly, for these reasons, the opinion is insufficient 
to support the veteran's claim.  

By contrast, the Board places great weight of probative value 
on the March 2006 VA medical opinion.  The opinion by R.J., 
M.D. was undertaken with a review of the veteran's entire 
claims folder, to include the veteran's hearing testimony, 
service medical records, the opinion of Dr. M. and the 
records from the SSA disability determination.  Based upon a 
review of those documents, Dr. J. determined that the 
veteran's in-service complaints resolved without residuals, 
and that the veteran was able to continue engaging in 
physical labor for over twenty years until he began to have 
back trouble with an onset of the late 1990s.  This is 
congruent with the veteran's medical history.  Dr. J's 
opinion, unlike Dr. M's opinion, includes an underlying 
rationale for his conclusions.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]  Moreover, the Board is persuaded by Dr. J.'s 
opinion because it provides a conclusion to a reasonable 
degree of certainty, specifically determining that it is less 
likely than not that the veteran's service and current 
conditions are related.  

For these reasons, the Board finds that Dr. M.'s rather 
speculative and conclusory opinion is outweighed by the 
reasoned and supported opinion of Dr. J.  As such, the weight 
of the evidence of record is against a finding that a 
relationship exists between the veteran's in-service 
complaints and his current disability.  

The veteran provided sworn testimony to the effect that his 
back and neck conditions began in service and that he 
suffered from them continually until the present day, 
although he acknowledges that he sought no treatment until 
1999.  
The board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, concerning continuity of 
symptomatology.

To the extent that the veteran contends that back pain 
experienced in or shortly after service represent the onset 
of his lumbar and cervical spine disabilities, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In that regard, the Board notes that the veteran's separation 
examination does not indicate any back trouble or back 
complaints, let alone a diagnosed lumbar spine or cervical 
spine disability.  In the November 2006 written argument, the 
veteran's representative opines that "The fact that [the 
veteran] did not complain on his discharge examination is of 
no significance."  The Board disagrees.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  Moreover, it is 
undisputed that the veteran did not in fact complain of back 
and neck problems for two decades after service, not merely 
at his separation physical examination.    

As discussed above, there is no objective medical evidence of 
arthritis in service or for decades thereafter.  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case. Continuity of symptomatology after service is therefore 
not demonstrated.

Hickson element (3) is not met and the claims as to the 
lumbar and cervical spine conditions fail on that basis.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
disabilities of the cervical and lumbar spine.  The benefits 
sought on appeal are accordingly denied.
  

ORDER

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to service connection for a cervical spine 
condition is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


